Citation Nr: 1127330	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  09-07 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include asthma or chronic obstructive pulmonary disease (COPD).

2.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and his daughter



ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1943 to November 1945, and his awards and decorations include a Silver Battle Star.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran, along with his wife and daughter, testified before the undersigned Veterans Law Judge at a hearing at the RO in December 2010.  A hearing transcript is associated with the claims file.

As the medical evidence reflects diagnoses of both asthma and COPD during the appeal, the service connection issue has been recharacterized as stated on the first page of this decision.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, including reference to a specific body part or system or a description of symptoms, as well as the other information of record).  In February 2011, these issues were remanded for further development.  As discussed below, the Board finds that, applying the benefit of the doubt doctrine, the evidence currently of record establishes entitlement to service connection for the respiratory disability of asthma, but not COPD.  Therefore, no further remand or development is necessary in this regard.  However, the grant of service connection for this additional disability requires further development concerning the TDIU claim.

Accordingly, the issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, he was exposed to dust, fumes, etc., during combat service; he first began to have respiratory symptoms during such service; he was diagnosed with asthma based on similar symptoms shortly after service and continued have symptoms of asthma and a diagnosis of asthma after that time, including during the course of the appeal; and the asthma during the course of the appeal is related to the incidents during active service.  

2.  Although the Veteran had respiratory symptoms during and shortly after service, there was no medical evidence or diagnosis of COPD at that time, and the currently diagnosed COPD has not been medically linked to his active duty service.


CONCLUSION OF LAW

The respiratory disability of asthma, but not COPD, was incurred as a result of active duty service.  38 U.S.C.A. §§ 1101, 1112, 1131¸ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for asthma.  Accordingly, the Board's decision herein to grant service connection for asthma, but not for COPD, constitutes a full grant of the benefit sought on appeal.  Therefore, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations in this regard.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Where service records which could potentially support a claim appear to have been destroyed in a fire, as in this case, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In this case, the Veteran seeks service connection for asthma based on exposure to dust, fumes, smoke, etc. during combat service in Europe during World War II.  He states that he did not have any breathing problems prior to entering service at age 25 in 1943, and that he began to have minor symptoms while serving in Europe.  He further states that he did not seek treatment during service, but these symptoms were diagnosed as asthma by private providers shortly after discharge from service.  The Veteran reports that he has had continuous symptoms since service, and they have increased in severity over time.  See, e.g., December 2010 hearing transcript.

As noted above, the Veteran's service treatment records are unavailable.  However, the Veteran is competent to testify to exposure to dust, smoke, fumes, etc., as these incidents are factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  He is also competent to testify to a lack of observable respiratory symptoms prior to service, and continuity of such symptoms after in-service injury, to include exposure to such airborne particulates.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  A fellow service-member also indicated in an October 2009 letter that the Veteran had respiratory symptoms during service.  In addition, the evidence reflects that the Veteran's military occupational specialty was reconnaissance car commander, and that he had combat service, as shown by his receipt of a Silver Battle Star relating to overseas service.  See DD Form 214.  The Board finds that the Veteran's reported exposure to dust, smoke, fumes, etc., as well as the reported respiratory symptoms, are consistent with the circumstances of such combat service.  

Therefore, the Veteran's lay statements concerning in-service exposure and symptoms are sufficient to establish their occurrence during service under the combat presumption.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the evidence of record must also establish a current disability that is linked to such exposure and symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007).  

In this regard, the Veteran and his wife since 1941 have both testified that he had no respiratory symptoms prior to military service, and that he first sought treatment in late 1945 or early 1946, at which point he was diagnosed with asthma.  They state that the Veteran's symptoms were minor at first and progressed to the point that they required pills and shots.  The Veteran and his wife have also reported treatment by numerous private providers over the years, but they cannot sufficiently identify many of the providers to allow VA to obtain such records.  Similarly, the Veteran's four grown children have indicated that he has had continuous and severe respiratory problems from the time they were small children, and that one of the daughters had to administer shots to the Veteran.  See, e.g., hearing transcript; statements from children dated in February and March 2011.  These lay witnesses are competent to testify to observable symptoms, and the Veteran is competent to testify to receipt of medical treatment for such symptoms.  Layno, 6 Vet. App. at 469-71; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Further, lay evidence may not be found not credible due solely to a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Private records from OHSU dated from December 1957 through the 1960s have been obtained.  The Veteran reported to this provider on several occasions that he first had symptoms including wheezing attacks and dyspnea in 1952 or 1953, and on one occasion that he had symptoms since 1947.  The Veteran was repeatedly diagnosed with bronchial asthma based on such symptoms.  He was also diagnosed with allergies to dust and feathers.  The Veteran reported that his symptoms had progressed in frequency and severity from a single, simple attack to several attacks per day.  He received frequent treatment for his breathing problems, including medications, desensitization therapy for allergies, and at least one hospitalization.  See, e.g., records dated in December 1957, January 1958, March 1958, March 1960.  Chest x-rays conducted for asthma in January 1958, May 1960, and November 1961 were interpreted as within normal limits, with no change between such x-rays. 

More recently, private records dated from February 2005 through February 2007 were obtained from Dr. FM.  A February 2005 record indicates a diagnosis of "COPD/asthma," examination showed diffuse ronchi, and the Veteran's wife reported continuing frequent bouts of cough.  A chest x-ray was noted to be abnormal, with concern for mediastinal mass, and a chest CT scan for a mass showed findings related to the thyroid gland, liver, and kidneys.  A February 2007 record indicates diagnoses of asthma which was fluctuating and required use of an inhaler on an as needed basis, as well as "underlying COPD" which was "also a concern now."  Similarly, Dr. FM stated in an August 2008 letter that he treated the Veteran from April 1983 through February 2007 for asthma and COPD.

At an April 2011 VA examination, the Veteran reported smoking approximately one pack of cigarettes per day for 50 years, until quitting 2-3 years ago.  He stated that he no longer has productive cough or asthma attacks since he quit smoking, although he still uses an Albuterol inhaler once or twice a week.  Chest x-rays showed a large mediastinal mass in the neck, and hyperinflated lungs consistent with some degree of COPD.  Pulmonary function tests showed obstructive pattern, moderate impairment, with significant response to bronchodilator; general emphysematous hyperinflation with air trapping; and reduced DLCO.

The VA examiner noted the Veteran's reports of a lack of symptoms prior to service, exposure to respiratory hazards during service, and continuous respiratory symptoms beginning shortly after discharge from service.  She discussed medical literature concerning occupational asthma, stating that the natural progression is onset of exposure, sensitization, onset of airway inflammation, clinical disease, cessation or persistence of exposure, and cure, improvement, or persistence of asthma.  However, the examiner opined that the Veteran developed COPD from smoking tobacco during the same period of time, meaning 1947 to the present, and that COPD has very similar symptoms to asthma.  She further opined that the Veteran's most recent pulmonary function tests, conducted for the VA examination, were most consistent with a diagnosis of COPD.  The examiner reasoned that the greatly reduced DLCO value is consistent with COPD, but not with asthma.  Accordingly, the examiner opined that the Veteran's current respiratory disability, i.e., COPD, is less likely as not caused by or a result of exposure to dust, exhaust fumes, and other respiratory hazards during military service.

Based on the foregoing evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for asthma, but not for COPD.  As discussed above, the Veteran's lay statements are sufficient to establish in-service exposure to dust, smoke, fumes, etc., and respiratory symptoms, under the combat presumption.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Further, the lay statements from the Veteran, several family members, and a fellow service member are generally consistent with the available medical records with respect to continuing symptoms and treatment for asthma since shortly after discharge from service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for the purposes of medical treatment may be afforded greater probative value because there is a strong motive to tell the truth in order to receive proper care); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence may not be deemed not credible solely due to the absence of contemporaneous medical evidence).  

In addition, the medical evidence confirms a diagnosis of asthma during the course of the appeal.  While the April 2011 VA examiner opined that the Veteran only has COPD, this appears to be based in part on currently abnormal chest x-rays and a lack of asthmatic symptoms since the Veteran quit smoking in approximately 2008, after the last treatment records in 2007.  Further, medical evidence in the 1950s and 1960s reflected a diagnosis of asthma with similar symptoms and normal chest x-rays, when the Veteran was in his 30s and 40s.  In addition, pulmonary function tests conducted at age 39 were not interpreted to show COPD.  As noted above, records from Dr. FM dated from 2005 through 2007 reflect diagnoses of both asthma and COPD.  The Veteran filed service connection claim in November 2006.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence reflects that he had both asthma and COPD during the appeal.  Service connection may be granted where a disability is shown at any time during the appeal, even if the most recent medical evidence is negative.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The VA examiner did not express an opinion as to whether any asthma during the course of the appeal is related to the Veteran's military service, and there is no other medical opinion of record.  However, there is evidence of asthma symptoms that began during service, as well as continuity of symptomatology for asthma, which the Board has found to be credible.  The Board notes that the Veteran was also treated for allergies to dust shortly after service, and he has reported frequent exposure to dust and related symptoms during service.  Therefore, applying the benefit of the doubt doctrine, service connection is warranted for asthma.  38 C.F.R. §§ 3.102, 3.303.

In contrast, the VA examiner indicated that the Veteran's currently diagnosed COPD is less likely than not related to the exposure to respiratory hazards during service and, rather, is related to his long-time, significant smoking history.  This opinion is supported by adequate rationale, and there is no contrary medical opinion of record.  The Board observes that the Veteran reported smoking for approximately 50 years, or since around 1961, many years after he had been diagnosed and treated for asthma.  As noted above, there was no COPD diagnosis prior to that time.  The Board further notes that the Veteran's wife mentioned exposure to asbestos during service in an April 2008 letter.  However, no records of such exposure were found during development, and there is no evidence of an asbestos-related disease.  See, e.g., January 2007 NPRC response, private treatment records, VA examination.  Accordingly, the evidence of record does not support service connection for COPD.  

In conclusion, the evidence of record demonstrates that the Veteran's asthma during the course of the appeal, but not COPD, are related to his military service, when applying the benefit of the doubt doctrine.  As such, service connection is warranted for the respiratory disability of asthma, but not for COPD.  38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for the respiratory disability of asthma, but not COPD, is granted.


REMAND

In his December 2010 formal application for a TDIU (VA Form 8940), the Veteran indicated that he is unable to secure or follow substantially gainful occupation due to hearing loss, tinnitus, and asthma.  However, during the December 2010 Travel Board hearing, he testified that his hearing disabilities did not affect his work, and that he stopped working in 2005 due to breathing problems from dust, etc.

As service connection has been granted herein for asthma, but not for COPD, further development is necessary for a fair adjudication of the Veteran's TDIU claim.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

First, there is an indication that pertinent treatment records may be outstanding.  Concerning the period on appeal, the Veteran has identified private treatment by Dr. FM, and VA treatment starting in approximately 2008.  See, e.g., hearing transcript.  Dr. FM indicated in August 2008 that he treated the Veteran through February 16, 2007.  Although records have been obtained from Dr. FM, there are no VA treatment records in the claims file.  Accordingly, upon remand, any outstanding records from the Roseburg VA facility dated from February 2007 forward, including the results of any diagnostic tests, should be obtained and associated with the claims file.  If the Veteran identifies any further private treatment, those records should also be obtained.  

After all identified, available treatment records have been associated with the claims file, the Veteran should be afforded another VA examination to determine the current severity of his service-connected disabilities, to include their effects on his employability during the course of the appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request copies of the Veteran's VA treatment records during the course of the appeal, specifically to include from February 2007 forward.  The results of all diagnostic tests should be obtained.  Any outstanding private treatment records for which an adequate authorization (VA Form 21-4142) has been completed should also be requested.  All records received must be associated with the claims file, and all requests and responses, including negative responses, should be documented.  If any pertinent, identified records cannot be obtained after making reasonable efforts, the Veteran should be notified and allowed an appropriate time to provide them.

2.   Thereafter, schedule the Veteran for a VA examination to determine the current severity of his service-connected disabilities and their effects on his employability.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  

The examiner should record and measure the severity of the manifestations of each service-connected disability.  To the extent possible, the examiner should differentiate between the effects of the service-connected asthma and the nonservice-connected COPD.  Further, the examiner should offer an opinion as to whether the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities at any point during the course of the appeal, taking into consideration the level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.  

Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of the lay and medical evidence.  If an opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why an opinion cannot be offered.

3.  After completing any further development as may be indicated by any response received upon remand, readjudicate the TDIU claim based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination(s) requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2010), failure to cooperate by attending the requested VA examination(s) may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


